  Case: 4:19-cv-03286-JAR Doc. #: 12 Filed: 08/27/20 Page: 1 of 2 PageID #: 76




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ROBERT DALE DIXON,                              )
                                                )
               Plaintiff,                       )
                                                )
       vs.                                      )           No. 4:19-CV-3286 JAR
                                                )
RICHARD JENNINGS, et al.,                       )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       On August 7, 2020, Assistant Attorney General Matthew G. Kimminau advised that he

would not waive service of process as to defendant John-Riley Layton because he is no longer

employed by the Missouri Department of Corrections. ECF No. 10. Mr. Kimminau further

advised that his efforts to contact defendant Layton have been unsuccessful. The Court will

therefore order counsel to submit, under seal and ex parte, the last known residential address for

defendant Layton.

       Accordingly,

       IT IS HEREBY ORDERED that Assistant Attorney General Matthew G. Kimminau shall

submit to the Court, under seal and ex parte, the last known home address for defendant John-

Riley Layton within twenty-one (21) days of the date of this Memorandum and Order.

Dated this 27th day of August, 2020.



                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
Case: 4:19-cv-03286-JAR Doc. #: 12 Filed: 08/27/20 Page: 2 of 2 PageID #: 77
